Citation Nr: 0835007	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  01-08 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 until 
February 1956.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a July 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles California that 
denied service connection for residuals of bilateral knee 
injury and right tympanic membrane perforation.  By rating 
decision dated in January 2001, service connection was also 
denied for tinnitus due to eardrum perforation and hearing 
loss.  A notice of disagreement was received in July 2001 and 
the veteran perfected an appeal.

The veteran was afforded a personal hearing in February 2002 
before the undersigned at the RO.  The transcript is of 
record.  The case was remanded for further development in 
July 2003, August 2005, and June 2007.  


FINDINGS OF FACT

1.  Hearing loss was not shown during service or within the 
one year period following service and current hearing loss is 
not related to the veteran's period of service.

2.  Tinnitus was not shown during service and current 
tinnitus is not related to the veteran's period of service.

3.  A bilateral knee disorder was not shown during service or 
within the one year period following service and current 
bilateral knee disorder is not related to the veteran's 
period of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A bilateral knee disorder was not incurred in or 
aggravated by service and arthritis of the knees may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record 1) that is necessary 
to substantiate the claim; 2) that VA will seek to provide; 
3) and that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 
30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In March 2004, June 2004, November 2004, September 2005, and 
July 2007 letters VA informed the veteran of the information 
and evidence necessary to substantiate the claim, what types 
of evidence VA would undertake to obtain, and what evidence 
the appellant was responsible for obtaining.  The September 
2005 letter told him to send any evidence in his possession 
that pertained to his claim

The veteran was provided with the Dingess notice elements in 
the July 2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  The notice came after the initial 
adjudication of the claim.  Hence, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  However, the timing deficiency was 
remedied by the readjudication of the claim after sending the 
notices.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  The veteran had also 
been afforded VA examinations.  

As noted above, the Board has remanded this matter for 
further development on three occasions.  The July 2003 
remand, in addition to requesting that an examination be 
performed in conjunction with the veteran's claim, noted that 
the veteran had reported being examined for complaints of 
hearing loss and knee pain within one year of service.  The 
Board requested that appropriate steps be taken to obtain 
these records.  In its August 2005 remand, the Board again 
noted the veteran's contention that he had been examined for 
knee problems within one year of his discharge from service.  
The Board observed that the case had been remanded in July 
2003 for additional development to include securing medical 
records from Fort McArthur.  The Board noted that there was 
no document of record indicating that the Appeals Management 
Center (AMC) or RO had attempted to contact Fort McArthur to 
request clinical information pertaining to the veteran.  The 
Board requested that the AMC or RO take the appropriate steps 
to secure copies of medical records associated with the 
appellant's claimed examination at Fort McArthur in San 
Pedro, California (or its records repository).  If, the AMC 
or RO was unable to secure same, it was to notify the 
appellant and (a) identify the specific records they were 
unable to obtain; (b) briefly explain the efforts that they 
made to obtain those records; and (c) to describe any further 
action to be taken by them with respect to the claims.

In its August 2007 remand, the Board noted that the then 
current record showed that while several attempts were made 
to obtain treatment records from the National Personnel 
Records Center (NPRC), which yielded negative results, 
records from Ft. McArthur were only requested for the period 
from January 1955 to February 1956.  This is the period when 
the veteran was on active duty. There were no requests for 
records pertaining to the year immediately following service, 
when the veteran reported he received treatment for knee and 
ear problems.  The Board requested that appropriate steps be 
taken to secure copies of medical records associated with the 
appellant's claimed examination at Fort MacArthur in San 
Pedro, California (or its records repository), which 
reportedly was performed within the one year subsequent to 
his release from service in February 1956.  If they were 
unable to secure same, they were to notify the appellant and 
(a) identify the specific records they were unable to obtain; 
(b) briefly explain the efforts that were made to obtain 
those records; and (c) describe any further action that was 
to be taken with respect to the claim.

In response to the August 2007 remand, the AMC sent a letter 
to the veteran noting that NPRC had reported that his records 
were fire-service related.  It requested that the veteran 
fill out the enclosed NA Form 13055 so that a more thorough 
search could be performed.  In response to the AMC's request, 
the veteran responded that he had no other information to 
submit.  He also noted that he could have been wrong on the 
date of the examination at Fort MacArthur.  To date, the 
veteran has not provided the NA Form 13055.  VA is only 
required to obtain records that are adequately identified.  
38 U.S.C.A. § 5103A(b).  Absent additional information from 
the veteran, the records are not adequately identified, and 
further efforts to obtain them would be futile.  As such, no 
further action is necessary to assist the claimant with the 
claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Hearing Loss and Tinnitus

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

The veteran's service medical records reveals that at the 
time of his February 1954 pre-induction physical, he was 
noted to have 15/15 hearing on whispered and spoken voice 
testing.  At his February 1956 service separation 
examination, he was again noted to have 15/15 hearing on 
spoken voice testing.  Normal findings were reported for the 
ears and the ear drums.  On his February 1956 report of 
medical history, he checked the "no" boxes when asked if he 
had or had ever had ear, nose or throat trouble, or running 
ears.  In the summary section of the report "nothing 
significant" was typed.  There was no mention of any ringing 
sounds or high pitched noises.  

In his May 2000 application for compensation, the veteran 
indicated while in a training session, a flamethrower 
malfunctioned with a loud piecing noise and broke his right 
ear drum.  He stated that he was taken to the infirmary and 
given ear drops and was told it would heal itself.  The 
veteran noted that he had ringing in his ears and still did 
from the explosion.  He stated that it had affected his 
hearing to where he now needed hearing aids.  He noted that 
his ear drum had broken on him off and on for the past 
fifteen years and that he had had surgery performed on his 
right ear to repair his right ear drum.  He indicated that 
the surgery was not successful and had made the ringing in 
his ears louder.  

On VA outpatient treatment in November 1998, the veteran 
complained of decreased hearing, right greater than left, for 
years.

VA treatment records reveal that in September 1999, the 
veteran reported that he had ruptured his ear drum about 45 
years ago.  He stated that it had healed and that he had had 
a re-perforation about 10 years ago.  The veteran noted 
having had constant drainage over the past five or six years.  
He also reported having worsening hearing and tinnitus in his 
right ear over the last few years.  He underwent a right ear 
type I transcanal tympanoplasty in October 1999.

At the time of a March 2000 VA outpatient visit, the veteran 
reported that his hearing had only slightly improved and that 
he still had a "water feeling" in his right ear.  He was 
noted to have mild to profound sensorineural hearing loss in 
his right ear.  Physical examination of the left ear revealed 
it was within normal limits.  The right ear had cerumen 
present.  

In a June 2000 letter, the veteran's private physician, G. 
Voorman, M.D., noted that the veteran had asked to see him 
regarding his ear and hearing loss.  He stated that the 
veteran was first seen in January 1995 and last seen in 
September 1998.  He had previously been seen by a colleague 
who had retired and whose records were no longer available.  
Dr. Voorman indicated that according to the veteran, he had 
injured his ear due a blast from a flamethrower and he had 
had decreased hearing.  Dr. Voorman stated that when he saw 
the veteran in 1995 he noted that he had been hit again in 
his right ear with resultant perforation and drainage. He had 
several subsequent visits with infection.  He believed that a 
hearing aid was required.  

In his October 2001 substantive appeal, the veteran again 
reported the flamethrower malfunction incident.  

At his February 2002 hearing, the veteran testified that a 
flamethrower malfunctioned and made a high pitched noise.  He 
stated that after awhile his ear started to drain.  He noted 
reporting to the battalion medical office or the company 
medical officer and was told that he had a busted eardrum and 
that nothing could be done.  The veteran testified that he 
was given some ear drops and told the ear drum would heal 
itself.  He stated that his eardrum again became perforated 5 
or 10 years ago.  The veteran indicated that he had recently 
been evaluated for his tinnitus and that he currently wore 
hearing aids.  He stated that the ringing in his ear was 
constant.  He indicated that it would wake him up on 
occasion.  The veteran testified that he was first diagnosed 
with hearing loss about 15 years ago.  He reported that he 
was initially an infantryman and was then placed in a motor 
pool where he ran a squadron of trucks.  He noted that he was 
exposed to loud noise in the motor pool all the time.  He 
stated that he was currently receiving treatment for hearing 
loss.  The veteran testified that he felt like he was deaf 
without his hearing aids.  He stated that he did not have any 
ear pain.  The veteran reported that he started going to the 
Santa Barbara VA facility about five years ago.  

In May 2004, the veteran forwarded a periodic report of 
medical history form, wherein the "yes" box was checked off 
as to the question of whether the veteran had or had ever had 
ear, nose, or throat trouble.  The form was not dated.  The 
veteran stated that he was unsure when he had filled out this 
form.  

The veteran was afforded the requested examination in 
December 2004.  At the time of the examination, the veteran 
reported the flame thrower incident which produced the loud 
high pitched sound.  The examiner noted that the veteran 
reported that the high pitched sound perforated his eardrum.  
The examiner observed that the veteran's February 1956 
service separation examination made no mention of a 
disability or the incident and a clinical evaluation found 
both ears to be within normal limits, with whispered voice at 
15/15.  

The examiner noted that the veteran reported longstanding 
hearing loss, bilaterally, with difficulty hearing female 
voices and understanding speech.  Occasional right ear 
otorrhea and prior right ear surgery was also noted.  The 
veteran reported having constant right ear tinnitus.  He 
stated that tinnitus first began following a bomb explosion 
and that it increased in frequency and intensity following 
the flamethrower incident, which also caused a perforated 
eardrum.  The veteran denied otalgia, occupational noise 
exposure, vertigo, head trauma and stroke.  

Audiological examination revealed decibel level readings of 
40, 45, 60, 80, and 95, in the right ear and 40. 50, 50, 65, 
and 50 in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech recognition testing was 46 in the right ear 
and 44 in the left ear.  Diagnoses of mild to profound 
sloping sensorineural loss in the right ear and mild to 
severe sloping sensorineural hearing loss in the left ear 
were rendered.  

The examiner indicated that there was no evidence in the 
veteran's claims folder or service medical records supporting 
the claim that the hearing loss and tinnitus were due to the 
veteran's military service. 

At a December 2004 VA audiology examination, the veteran 
stated that he first sustained right ear trauma when exposed 
to loud bombs during training.  He noticed draining from his 
ears but did not seek medical evaluation or treatment.  The 
second occurrence of right ear trauma occurred around 1955 
when a flame thrower malfunctioned, emitting a loud high 
pitched sound and then exploding.  The veteran stated that he 
developed tinnitus and drainage from the right ear.  He was 
told that his right ear drum was perforated and that it would 
repair itself without the need of treatment.  It did not 
affect his duty status.  Since that time he had experienced 
several recurrences of popping noise in his right ear with 
re-perforation of the same ear in about 1989.  The veteran 
was noted to have had a right tympanoplasty.  He denied 
recurring popping or drainage from his ear since the surgery.  
The examiner noted the results for the pre-induction and 
service separation examinations.  

Physical examination revealed no deformities of the ears.  
The canals were clear and the tympanic membranes were intact.  
The right tympanic membrane showed evidence of trauma and 
asymmetry without the normal cone of light.  The left 
tympanic membrane was intact and normal in appearance.  
Hearing was reduced to normal conversational tones and the 
veteran was wearing a hearing aid in his right ear but had 
lost the hearing aid for his left ear.  A diagnosis of 
unconfirmed historical report of perforated right tympanic 
membrane was rendered.  The examiner noted that the veteran's 
service medical records did not contain any mention of any 
ear drum perforation or ear drum disease.  

The veteran has been diagnosed as having both bilateral 
hearing loss and tinnitus.  Hence, a current disability is 
demonstrated.  Although, the veteran's service medical 
records do not reveal any findings or diagnoses of hearing 
loss, tinnitus, or a right ear drum perforation; the veteran 
is competent to report noise exposure during service.  

The service medical records, however, make no mention of any 
hearing loss, tinnitus or perforation.  The initial 
documentation of any disability was in the late 1990's, more 
than 40 years after service.  While the veteran reported an 
in-service ear perforation at the time of a 1999 evaluation, 
he seemed to indicate that the perforation had healed and he 
reported no symptoms until approximately 10 years prior to 
being seen.  This history suggests the onset of symptoms no 
earlier than 39 years after service.

The veteran has indicated on more than one occasion in recent 
years that he was found to have ear problems within one year 
of his separation from service.  As noted above, VA has tried 
on numerous occasions to obtain these records, but has not 
had success.  Moreover, the veteran most recently stated that 
the findings of ear problems possibly occurred more than one 
year following service.  Although the veteran has submitted 
an undated report of medical history, with the "yes" box 
checked when asked if he had or had ever had ear trouble, the 
veteran by his own admission does not remember when this form 
was filled out.  

The veteran has also reported in conjunction with his claims 
for service connection, that he has had a continuity of 
symptoms since the alleged in-service injuries.  These 
statements must be weighed against the contemporaneous 
record, which is silent for such symptomatology.  His reports 
must also be weighed against the implicit opinions of the VA 
examiners that the disabilities would have been noted on 
separation from service, if they had been present.  Indeed, 
the service separation examination affirmatively shows normal 
hearing and no pertinent complaints.  

In light of this record, the Board must conclude that the 
recent reports of a continuity of symptomatology lack 
credibility.

The veteran has expressed his belief that his current hearing 
loss and tinnitus are related to service, to include as a 
result of his claimed right ear perforation in service.  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

Lay testimony is competent, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).  The Board, however, may consider the credibility 
of the lay evidence.  Jandreau; see Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In this case, the service and post-service medical records 
and opinions are more probative than the veteran's reports 
made during the course of his claims for VA benefits.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).

Knees

A review of the veteran's service medical records reveals 
that there were no complaints or findings of knee problems in 
service.  At the time of the veteran's February 1956 service 
separation examination, normal findings were reported for the 
lower extremities.  On his service separation report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had a tricked or locked knee; 
bone, joint, or other deformity; lameness; or arthritis or 
rheumatism.  

In his initial application for compensation in May 2000, the 
veteran reported that in February 1955, while making a 
parachute jump, he hit a fence with both knees while coming 
down.  He hurt both knees and was taken to the battalion 
field and told he had bruised knees.  He was confined to his 
barracks for about a week and returned to work.  He stated 
that his knees hurt but that he made two more jumps with no 
problem.  He noted that his knees started to hurt again about 
the time he was separating from service.  The veteran 
indicated that about a year after service he was seen at Ft. 
McArthur and was told he had knee problems.  He noted that 
his knees continued to hurt for 30 years until he finally 
went to an orthopedic physician and was told he had a 
hairline fracture in his right knee.  The veteran stated that 
he had worn knee braces for 42 years.  

VA treatment records reveal that X-rays taken in January 1999 
showed early arthritis of both knees.  At a July 2000 
outpatient visit the veteran reported right knee pain greater 
than left with a history of injury in service.  

In October 2000, the veteran forwarded records from his 
private physician, L. Mason, M.D., relating to treatment for 
his knees.  In an October 1994 treatment record, the veteran 
was noted to have been seen for increasing pain and swelling 
in his right knee following a 10 kilometer run.  His history 
was noted to be significant for a similar episode in 1972 
after being stuck by an automobile while riding a bicycle.  
The veteran had had an arthrogram and had had his knee 
aspirated on at least two occasoions, with at least one 
injection of cortisone.  

X-rays of the knee revealed an old healed fracture of the 
patella which was in excellent position.  In an October 1997 
treatment report, the veteran was noted to have sustained an 
injury to his right knee while playing softball.  He had 
begun to run and felt a sharp stabbing pain along the medial 
aspect of the knee, with his knee giving way.  The veteran 
was noted to have had a past history of several injuries to 
his knee.  

In his October 2001 substantive appeal, the veteran related 
that he hurt both knees during a parachute jump when he hit 
them on a fence.  He noted that he was taken to the battalion 
medic and was given two knee braces.  He was told that he was 
alright and to "take it easy" for a few weeks.  He made a 
few more jumps.  He reported that he went for a physical 
about six months or a year later and there was nothing wrong 
with him, but he told the examiner about his knees.  

At his February 2002 hearing, the veteran again reported 
having injured his knees on the fence during a parachute jump 
in 1955.  He testified that he was taken to the battalion 
medic, was "fixed up" and told to stay in the barracks for 
a few weeks.  He stated that he made two more jumps.  He was 
issued ace wraps for his knees.  He reported that he would 
wrap his knees for the morning run.  The veteran indicated 
that he did not seek any other treatment for his knee while 
in the military.  He noted that he did not report any 
problems with his knee at discharge as he was not having any 
problems.  

The veteran indicated that he was having problems with his 
knees the first year following service but did not seek 
medical attention.  He noted that he currently wore braces.  
The veteran reported telling the people at Fort McArthur that 
he had hit knees.  He indicated that he currently had pain 
and limited range of motion for his knees.  He stated that no 
physician had told him that his current knee disorders were 
related to his period of service.  The veteran indicated that 
he served with the 82nd Airborne.  Service treatment records 
indicate that he served in an airborne unit in the Army.

In May 2004, the veteran submitted an undated report of 
medical history, wherein the "no" box was checked when the 
veteran was asked if he had or ever had a tricked or locked 
knee.  The veteran did check the "yes" box when asked if he 
had or had ever had bone, joint, or other deformity.  The 
veteran indicated that he was unsure when he had filled out 
this form.  

The veteran was afforded a VA examination in December 2004.  
At the time of the examination, the veteran reported having 
sustained knee injuries when his knees struck a gate and 
folded back while parachute jumping.  He was seen by the 
Battalion medical and given wraps for his knees.  He was 
placed on modified duty for two weeks and then returned to 
regular duty.  He performed a couple of parachute jumps 
thereafter.  He indicated that since his initial problem, he 
had always had bilateral knee problems.  He also reported 
having worn knee braces since 1955.  The examiner noted that 
the claims folder and service medical records contained no 
mention of a knee injury, trauma, or treatment.  

The examiner also observed that in an October 1994 treatment 
record it was indicated that the veteran had had pain and 
swelling in his knee after a 10 k run.  Medical history noted 
at that time revealed an automobile vs. bicycle accident in 
1972 with painful effusion.  X-rays revealed an old healed 
fracture of the right patella in excellent position.  The 
examiner also noted the October 1997 report of a knee injury 
while playing softball the previous weekend, the sharp 
stabbing pain while running with the right knee partially 
giving way.  X-rays taken at that time revealed minimal 
degenerative changes with none since 1994.  The veteran was 
given a knee sleeve at that time.  

Following examination, diagnoses of unconfirmed historical 
report of trauma to both knees after a parachute land in 
1955; status post automobile vs. bicycle accident with 
fracture of patella; status post sprain while playing 
softball in October 1994; and traumatic effusion right knee 
following a 10 k run in October 1997, were rendered.   

The examiner noted that there were no service medical records 
which noted any injury, trauma, or treatment to any knee 
condition while in the military service.  The examiner 
observed that the veteran's private physician reported at 
least three separate injuries to his right knee after 
discharge from the military, and there was no mention by his 
doctor that he believed any of these conditions were related 
to previous knee traumas while in service.  

The Board notes that the veteran has been diagnosed as having 
current arthritis of the knees.  This diagnosis, however, was 
made long after service.  

The veteran's service medical records do not reveal and 
findings or diagnoses of knee problems.  He is competent, 
however, to report an in-service injury and the reported 
injury is consistent with his service.  The question is 
whether the current knee arthritis may be related to the 
reported in-service injury.

The veteran has reported during the course of his appeal that 
there was a continuity of symptomatology beginning with the 
in-service injury.  This history is contradicted by the 
service separation examination and the history related by 
private physicians in the 1990's.  The private physicians 
reported only post-service knee injuries and disability.  It 
would be expected that if the veteran had been wearing a knee 
brace since an in-service parachuting accident or had been 
experiencing symptoms since such an accident, that history 
would have been noted.  At the time of the veteran's February 
1956 service separation examination, normal findings were 
reported for the lower extremities.  Moreover, the veteran, 
on his February 1956 service separation report of medical 
history checked the "no" boxes when asked if he had or had 
ever had a tricked or locked knee; bone, joint, or other 
deformity; lameness; or arthritis or rheumatism.  His 
reports, therefore, lack credibility.

The veteran has indicated that he injured his knees during a 
parachute jump and that he told the physicians at Ft. 
McArthur about his knee problems within one year of his 
separation from service.  However, as noted above, the Board 
has tried on numerous occasions to obtain these records, but 
has not had success.  Moreover, the veteran most recently 
stated that the claimed examination may not have actually 
taken place within a year from his period of service.  
Although the veteran has submitted an undated report of 
medical history, with the "yes" box checked when asked if 
he had or had ever had bone, joint, or other deformity, the 
veteran, by his own admission does not remember when this 
form was filled out.  Furthermore, while the veteran has 
indicated that he did not have any problems with his knees at 
the time of his separation from service and there is no 
indication of knee problems in the service medical records.

While the veteran has expressed his belief that his current 
knee disorders are related to his period of service, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr.  Moreover, the veteran has 
been shown to have sustained injuries to his knees on at 
least three occasions subsequent to service.  Furthermore, 
the December 2004 VA examiner, after a comprehensive review 
of the claims folder and a thorough examination of the 
veteran, indicated that it was not likely that any current 
knee condition was related to any injury in service.  The 
examiner cited specific reasons and gave detailed rationale 
for his opinion.  

In this case, post-service medical records fail to establish 
a causal relationship or linkage between any current knee 
disorder and the veteran's period of service.  Furthermore, 
there is no competent evidence of a relationship between any 
current glaucoma and his period of service.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a bilateral knee disorder is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


